          Case 19-17492   Doc 70   Filed 01/28/20   Page 1 of 4




                                        )
                                        )
  IN RE:                                )
                                        )
  DONALD PATRICK QUARLES                )Case No.: 19-17492
                                        )
                 Debtor,                )
                                        )
                                        )
                                        )
                                        )


             MOTION BY DEBTOR TO DISMISS CHAPTER 13 CASE

DONALD QUARLES, hereinafter “Debtor”, and would show the Court the

following:
  1. The debtor would like to voluntarily dismiss his bankruptcy

     case without prejudice.

  2. This case has not been converted under §706, §1112, or §1208

     of the United States Bankruptcy Code.

  3. Under §1307(b) of the United States Bankruptcy Code, the

     debtor is entitled to have this Chapter 13 case dismissed at

     any time, and the debtor respectfully requests that such case

     be dismissed pursuant to §1307(b) and the estate closed as

     soon as practicable.



     WHEREFORE, Debtor request:

     A.     The Chapter 13 case be dismissed without prejudice

            pursuant to §1307(b);
         Case 19-17492    Doc 70   Filed 01/28/20   Page 2 of 4




    B.    Such other and further relief as the nature of this cause

           may require.



Dated: January 28, 2020


                                                    Respectfully submitted,



                                                    /s/Donald Quarles
                                                    Debtor




                                              /s/Charles T. Tucker Jr.
                                               Charles T. Tucker Jr.
                                               Bar #19045
                                               Tucker Law Group LLP
                                               8181 Professional Pl
                                               Suite 207
                                               Hyattsville, MD 20785
                                               (301) 577-1175
                                               charles@tuckerlawgroupllp.com
                                                Attorney for Debtor
               Case 19-17492   Doc 70   Filed 01/28/20   Page 3 of 4


                               CERTIFICATE OF SERVICE


I hereby certify that a copy of the foregoing document was mailed postage

prepaid or electronically mailed, this 20th day of July 2017 to the following

individuals:

All creditors entitle to notice.




Rebeca A. Herr
Chapter 13 Trustee



                                                               /s/Charles T. Tucker Jr.
                                                                  Charles T. Tucker Jr.
                   Case 19-17492       Doc 70    Filed 01/28/20     Page 4 of 4


                           IN THE UNITED STATES BANKRUPTCY
                               COURT FOR THE DISTRICT OF
                                       MARYLAND
                                    (Greenbelt Division)



       IN RE:
                                                         Case No. 19-17492
       DONALD PATRICK QUARLES

                Debtor,.




                                            ORDER

       This matter is before the Court on Debtor’s Motion to Voluntarily Dismiss his bankruptcy

case. Upon consideration of the motion and the entire record herein, the Court finds that the motion.


        GRANTED.

        Therefore, on this _____ Day of _____________, 2019 it is:



        SO ORDERED.




                                                                     ___________________________

                                                                     Judge
